DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments have been fully considered.
i.	Applicant argues teaching by the reference Cerny et al. (2015/0287158) of zones (Figure 7C: Z1...Z5) failing to teach relative alignment, in keeping with the manner claimed.
Cerny provides alternative zone configurations more appropriately reading on the claim language, on the same page of the drawings, neither acknowledged nor contested by Applicant.  At least one of these (Figure 7B) forms the basis for the rejection below, whose grounds will not be repeated here, for brevity sake. 
ii.	Applicant argues deficient teaching by the reference Tuval (2002/0109819) of amended subject matter.

iii.	Applicant argues the allowability of claims depending from those reciting the argued language.
The Office respectfully disagrees.  The argument is moot in view of both maintained and new grounds of rejection.  Please see below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny et al. (2015/0287158; hereinafter Cerny) in view of Song et al. (2006/0244705; hereinafter Song).



an image pre-processor configured to divide an original image (1022 of Figure 10B rendered in stages of processing pipeline, for each zone of screen area [0090]) into a target area (Comprising Z1 of Figure 7B), a first non-target area (Comprising Z2), and a second non-target area (Comprising Z4), each area having a resolution (Rendering parameters differing among zones [0066] including resolution [0024]), 
a top row of the first non-target area (Comprising Z2) being aligned with a top row of the target area (Comprising Z1) in a row direction of the original image (Topmost edges – relative to orientation of the figure – of Z1 and Z2, each illustrated as co-linear and aligned with a topmost edge of viewing window 722, are co-linear and considered aligned with one another), 
a bottom row of the first non-target area (Comprising Z2) being aligned with a bottom row of the target area (Comprising Z1) in the row direction (Bottommost edges of Z1, Z2 are illustrated as co-linear and aligned with a same horizontal line segment by which viewing window 722 is divided, and are thus considered co-linear and aligned with one another), 
the second non-target area (Comprising Z4) being an area other than the target area (Comprising Z1) and the first non-target area (Comprising Z2), and 


a gaze tracker (1199 of Figure 11) configured to identify a gaze region in a screen of the display device ([0106]: Fixation point) and provide an identification result to the image pre-processor ([0037]: Zone rendering in accordance with fixation point), wherein 
the image pre-processor is configured to receive the identification result and perform the division of the original image based on the received identification result, wherein the target area corresponds to the gaze region (Figures 6, 7A – 7C: Location of zone Z1 within 622/722 – and corresponding rendering parameters – determined dynamically in accordance with fixation point [0064]).
Cerny does not make an outright statement of the device being provided wherein the second non-target area only consisting of a plurality of entire rows of the original image that correspond to a plurality of entire rows of pixels of the pixel array, the image pre-processor further configured to perform pre-processing on the original image, the pre-processing comprising reducing of a resolution of the first non-target area and the second non-target area.  However, please consider the following.
The example of Figure 7B is described [0068] as including Z1 in a group of corner zones comprising Z1, Z3, Z7 and Z9 having the same rendering parameters, among which is resolution [0024].  Reference numeral Z1 is elsewhere (Figures 6, 7A) described as corresponding to the location of a dynamically determined user’s fixation point wherein 
It is not clear whether this may be an error within Cerny, and Z1 is indeed intended to correspond to user’s gaze/fixation point.  However, based on at least the above passages and interpretation thereof, it does not exceed ordinary skill in the art, for Z1 in the example of Figure 7B to be discussed as corresponding to the location of a user’s gaze/fixation point, and thus having a higher resolution / pixel density, relative to other zones in which the viewing window (722) is divided.  By this interpretation, above relied upon analogous teachings of first (Z2) and second (Z4) non-target areas, are indeed rendered with resolution that is reduced relative to the analogous target area (Z1).
The relied upon teaching of an analogous second non-target area (Z4 of Figure 7B) clearly spans a distance in the horizontal direction, relative to the orientation of the figure, that is less than an entire row of pixels (a distance in the horizontal direction, equivalent to an entire row of pixels, is interpreted to be the horizontal distance across, for example, the entirety of zones Z4, Z5 and Z6 combined).
However, among the various alternatives/modifications Cerny considers within the scope of the invention [0116] is combining zone layouts and corresponding rending parameters [0069].  It thus is considered to exceed neither ordinary skill in the art, nor the scope of invention taught by Cerny, for a single zone to be formed from, for example, zones Z4, Z5 and Z6, spanning a distance in the horizontal direction corresponding to an entire row of pixels.

Cerny does not explicitly disclose the device such that the plurality of entire rows of pixels of the pixel array corresponding to the plurality of entire rows of the original image forming the second non-target area can be simultaneously selected and supplied with image data.
In the same field of endeavor, Song improves on image quality [0008] with at least a selected one of gate driving ICs’ (Figure 3A: 421 – 424) outputting a gate-on pulse [0051] to respective gate line groups ([0064]: G11 – G1i, G21 – G2i, G31 – G3i, G41 – G4i) at a same time (Figure 9: Dashed vertical line pairs temporally aligned with respective one of groups’ shared reception of Von) that pixels associated with said respective one of the gate line groups are simultaneously driven with a black data signal ([0012]; {e} of Figure 9).  It is argued here that a collection of Cerny’s zones not associated with the location of a gaze/fixation point, corresponding to an entire pixel row, stand to similarly benefit from the improved image quality resulting from Song’s uniform signal application.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cerny to be modified such that the plurality of entire rows of pixels of the pixel array corresponding to the plurality of entire rows of the original 
 
Regarding claim 4, Cerny discloses a display system comprising: a display device (1186 of Figure 11); and the display control device as recited in claim 1 (See the rejection of claim 1).  

Method claim 9 is rejected as reciting limitations that are similar to those recited in control device claim 1.

ii.	Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Song, as applied to claim 1 above, and further in view of Spitzer et al. (2018/0137602; hereinafter Spitzer).

Regarding claim 3, Cerny in view of Song discloses the display control device of claim 1.  Cerny discloses the device wherein the pixel array is arranged in a pattern for pixel rendering [0093], the display control device further comprising an image renderer configured to perform the pixel rendering on at least the target area such that the pixel rendered target area is displayed at the gaze region with an apparent higher resolution ([0044], [0024]).  
Cerny in view of Song does not explicitly disclose the device wherein sub-pixel rendering is performed on the target area, producing an apparent resolution higher than a physical resolution of the display device.

It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the device of Cerny to be modified wherein sub-pixel rendering is performed on the target area, producing an apparent resolution higher than a physical resolution of the display device in view of the teaching of Spitzer to optimize power consumption and cost.

iii.	Claims (a) 6, 7, (b) 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Song, as respectively applied to claims 4 and 9, and further in view of Wang (2019/02367571, this combination of references hereinafter referred to as CSW).

Regarding claim 6, Cerny in view of Song discloses the system of claim 4.  
Cerny in view of Song does not explicitly disclose the device wherein the display device comprises an image processor configured to perform post-processing on the pre-processed original image, the post-processing comprising increasing of the resolution of the first non-target area and the second non-target area to adapt to a physical resolution of the display device.  

It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the device of Cerny to be modified wherein the display device comprises an image processor configured to perform post-processing on the pre-processed original image, the post-processing comprising increasing of the resolution of the first non-target area and the second non-target area to adapt to a physical resolution of the display device in view of the teaching of Wang to more efficiently transmit large volumes of data.  

Regarding claim 7, CSW discloses the system of claim 6.  
Cerny does not expressly state the system being provided wherein the post-processing further comprises resizing of at least one of the first non-target area or the second non-target area such that a size of the post-processed original image is adapted to a size of the screen of the display device.  
In the same field of endeavor, Wang discloses image transmission [0002] comprising the division of display area into multiple regions, each operating with a respective resolution (Figure 3), in one embodiment up-sampling the resolution of a regional image to match that of the display screen [0109].  This manner of operating is among the means by which large amounts of data may more efficiently be transmitted [0005].


Method claims 11, 12 are rejected as reciting limitations similar to system claims 6, 7, respectively.

iv.	Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over CSW as respectively applied to claims 6, 11 above, and further in view of Spitzer.

Regarding claim 8, CSW discloses the system of claim 6.  Cerny discloses the device wherein the display device further comprises a pixel array arranged in a pattern for pixel rendering [0093], and wherein the post-processing further comprises the pixel rendering of at least the target area such that the pixel rendered target area is displayed at the gaze region with an apparent higher resolution ([0044], [0024]).  
CSW does not explicitly disclose the system wherein rendering is that of sub-pixels.
In the same field of endeavor, Spitzer discloses a foveated display system facilitating sub-pixel rendering [0023].  This manner of operation has the potential to optimize power consumption and cost, among other things [0005].


Method claim 13 is rejected as reciting limitations similar to system claim 8.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Spitzer et al. (2017/0236466) discusses foveal rendering [0002] grouping peripheral pixel (outside foveal region) rows [0044].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claiming benefit of CN 201710298955.3, filed 28 April 2017, attached in earlier Office Action.